Citation Nr: 1501459	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  09-49 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2014, the Board remanded the case for further development.  A review of the record reflects that there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the Veteran's updated VA treatment records were associated with his claims file, the Veteran was sent a letter in April 2014 requesting that he authorize VA to obtain any additional treatment records from Dr. A.T., to which he did not respond, and a May 2014 VA examination report and October 2014 Veterans Health Administration (VHA) medical expert opinion were responsive to the Board's medical inquiries. 


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's hypertension was not caused by or aggravated by his service-connected diabetes mellitus or service-connected coronary artery disease, or the aggregate of the two disabilities. 


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).    



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2013), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through an October 2008 VCAA letter, the Veteran was notified of the information and evidence necessary to substantiate the claim for service connection on a direct basis.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

In a June 2012 VCAA letter, the Veteran was notified of the information and evidence necessary to substantiate the claim for service connection on a secondary basis.  While this notification occurred after the initial unfavorable decision by the Agency of Original Jurisdiction, the appeal was subsequently readjudicated, most recently in an August 2014 supplemental statement of the case.  The June 2012 notification coupled with the subsequent readjudication cures any timing deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield, 444 F.3d at 1333-34.

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA treatment records, private medical records, VA examination reports, and a VHA medical expert opinion.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded VA examinations in March 2008, July 2013, and May 2014, and a VHA medical expert opinion was obtained in October 2014.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  While there were initially deficiencies with the March 2008 and July 2013 examinations, during the subsequent May 2014 examination, the examiner was provided with an accurate medical history, the Veteran's history and complaints were recorded, and the examination report set forth detailed findings.  The May 2014 VA examination report is also supplemented by an October 2014 VHA medical expert opinion that is based on a review of the claims file and medical records, includes a thorough explanation to justify its conclusions, and specifically addresses and discusses the medical articles cited by the Veteran's representative.  Therefore, the Board finds that the examination reports and VHA medical expert opinion together are adequate to decide the service connection claim, and further examination is not necessary.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in proceeding to the adjudication of the appeal.

Analysis 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Additionally, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

The Veteran asserts that his hypertension was caused by his service-connected coronary artery disease or service-connected diabetes mellitus, or by both conditions.  Neither the Veteran nor his representative has argued that the Veteran's hypertension is directly related to service, and as the record does not reveal any indication of a direct relationship to service or onset in service, the Board will focus its analysis on that of secondary service connection.  

In a September 2014 Informal Hearing Presentation, the Veteran's representative provided links to online articles indicating that diabetes and high blood pressure frequently occur together and are closely-related diseases.  The Veteran's representative also provided links to additional online articles discussing the relationship between coronary heart disease and hypertension. 

In May 2014, the Veteran was provided a VA examination.  The examiner opined that it was not at least as likely as not that the Veteran's hypertension was caused by or aggravated by his service-connected coronary artery disease or service-connected diabetes mellitus, or by a combination of the two disabilities.  The examiner provided a thorough, reasoned analysis in support of his opinion.  He explained that the Veteran had multiple risk factors for hypertension, including a history as a 20 pack-year smoker prior to his heart surgery in 1989, as well as a history of hyperlipidemia and hypothyroidism since 2002.  The examiner concluded that the Veteran's kidney dysfunction was not likely due to his diabetes mellitus, which he was able to determine by comparing kidney function test results over time.  The examiner also explained that the bulk of the medical literature did not support a causal relationship between diabetes and hypertension.  He opined that the combination of both diabetes mellitus and coronary artery disease did not cause or aggravate the Veteran's hypertension, because neither condition  individually caused or aggravated hypertension and there was no aggregate effect of the service-connected disabilities on hypertension.  The examiner stated that the Veteran's hypertension was well-controlled and was within the normal progression of the condition when factoring in age and other nonservice-connected factors such as obesity.  

As the May 2014 VA examiner did not address the seven medical articles submitted by the Veteran's representative, the Board requested a VHA medical expert opinion in October 2014.  In a response later that month, a VHA medical expert provided a comprehensive analysis that addressed each of the seven medical articles and reached the same conclusions as the May 2014 VA examiner.  The VHA medical expert reviewed the citations relied upon by the medical articles, and discussed the underlying source material that formed the basis of the articles.  The medical expert found that the articles made clear that the claims of a relationship between hypertension and diabetes were only hypothetical, and that the evidence was still not present to support these controversial assertions.  The medical expert also explained that while there was evidence that hypertension was a cause of coronary artery disease, there was no reverse causality, and the cited medical articles did not assert a reverse causality.     

The Board finds that the October 2014 VHA medical expert opinion carries the most probative value regarding the question of whether the Veteran's hypertension was caused by or aggravated by coronary artery disease or diabetes mellitus, or a combination of the two conditions.  The factual details discussed in the VHA medical expert's letter demonstrated that he was informed of the Veteran's medical history, and his opinion was thoroughly articulated and supported by a reasoned analysis.  Not only did the VHA medical expert address the merits of each of the seven medical articles individually, but he also provided a comprehensive analysis of the underlying source material relied upon by the articles. 

In short, the VHA medical expert opinion provided a definitive analysis of the pertinent case facts and medical authorities cited by the representative.  He reached the same conclusion as that of the May 2014 VA examiner- that the Veteran's hypertension was not caused by or aggravated by his service-connected diabetes or service-connected coronary artery disease, or by the aggregate of the two disabilities.  The Veteran and his representative were provided an opportunity to respond to the VHA medical expert opinion.  In a December 2014 Appellate Brief, the Veteran's representative asserted that despite the analysis of the medical expert, there was still the possibility of a relationship between the conditions.  However, as the Board finds that the evidence discussed above squarely preponderates against the claim, service connection is not warranted for hypertension.  


ORDER

Service connection for hypertension is denied. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


